Citation Nr: 0937532	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-25 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for lumbar spine disability. 

2.  Entitlement to an initial compensable rating for 
irritable bowel syndrome (IBS). 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for acute muscle 
tension headaches. 

5.  Entitlement to service connection for carpal tunnel 
syndrome, right hand. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1975 to September 2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In that rating decision, the 
RO granted service connection for lumbar spine disability and 
assigned a noncompensable rating, effective from October 1, 
2001, granted service connection for IBS and assigned a 
noncompensable rating, effective from October 1, 2001, and 
denied the remainder of the benefits sought on appeal.  

By the way of an April 2004 rating decision, the RO increased 
the disability rating from noncompensable to 10 percent for 
service-connected lumbar spine disability.  The increased 
rating claim remains in controversy as the rating remains 
less than the maximum available schedular benefit awardable.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
 
In March 2005, the Veteran testified before the undersigned 
Acting Veterans' Law Judge during a hearing at the RO.  A 
copy of the transcript is contained in the record. 

The issues on appeal were previously before the Board in 
April 2006, when they were remanded for additional notice and 
further development of the claims. 


FINDINGS OF FACT

1.  Prior to May 10, 2006, the Veteran's lumbar spine 
disability reflected only mild symptoms with full range of 
motion and pain on extension at 30 degrees. 

2.  Since May 11, 2006, the Veteran's lumbar spine disability 
is reflected by moderate symptoms with a limited range of 
flexion from zero to 50 degrees without pain. 

3.  The Veteran's irritable bowel syndrome with 
gastroesophageal reflux disease is manifested by mild 
symptomatology consisting of constipation, heartburn and 
regurgitation approximately once a month, and episodes of 
diarrhea approximately six times a year.   

4.  The evidence of record shows that the Veteran's 
hemorrhoids were incurred in service. 

5.  The preponderance of the competent evidence shows that 
the Veteran's tension headaches were incurred during service. 

6.  There is no current diagnosis of carpal tunnel syndrome 
in the right wrist. 


CONCLUSIONS OF LAW

1.  Prior to May 10, 2006, the criteria for an initial 
evaluation in excess of 10 percent for lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.10, 4.71, 4.71a including Diagnostic 
Codes 5292, 5293, 5295 (2002-2003); General Rating Formula 
for Diseases and Injuries of the Spine (in effect since 
September 26, 2003).

2.  From May 11, 2006, the criteria for an evaluation of 
20 percent, and no higher, for lumbar spine disability has 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.10, 4.71, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2002-2003); General Rating Formula for Diseases and Injuries 
of the Spine (in effect since September 26, 2003).

3.  The criteria for an initial compensable rating for 
irritable bowel syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.114, Diagnostic Code 7319 
(2009). 

4.  The criteria for entitlement to service connection for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

5.  The criteria for entitlement to service connection for 
acute muscle tension headaches have been met.  38 U.S.C.A. §§ 
1110, 1131, 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

6.  The criteria for entitlement to service connection for 
carpal tunnel syndrome, right hand, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the lumbar spine disability and IBS claims, 
the appeal arises from the Veteran's disagreement with the 
initial evaluations following the grant of service connection 
for those disabilities.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and the Court of 
Appeals for Veterans Claims (Court) have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in notice 
is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

In regard to the Veteran's hemorrhoid, tension headaches, and 
carpal tunnel syndrome claims, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
Veteran of the type of information and evidence that VA will 
seek to provide, and of the type of information and evidence, 
the claimant is expected to provide.  38 C.F.R. § 3.159(b).  
VA must provide such notice to the claimant prior to an 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ), even if the 
adjudication occurred prior to the enactment of the VCAA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  
These VCAA notice requirements apply to all elements of a 
claim for service connection, so VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in April 2006 that 
fully addressed all notice elements concerning her claims.  
The letter informed the Veteran of what evidence is required 
to substantiate the claims, and apprised the Veteran as to 
her and VA's respective duties for obtaining evidence.  VA 
has also informed the Veteran how it determines the 
disability rating and the effective date for the award of 
benefits if service connection is to be awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
VCAA duty to notify was fully satisfied as to the Veteran's 
claims.

Although such notice was sent after the initial adjudication, 
the Board finds this error nonprejudicial to the Veteran.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided in the March 2006 letter fully 
complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a June 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claim, VA also has a duty to assist the 
Veteran in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims. 
38 U.S.C.A. § 5103A. VA obtained the Veteran's service 
medical records, VA treatment records and other treatment 
records identified by the Veteran.  

The Board notes in the April 2006 decision, the Veteran's 
claims were remanded for additional development that included 
the retrieval of the Veteran's service treatment records from 
Shaw Air Force Base.  In this case, VA has attempted to 
obtain any available records, however these attempts were not 
successful.  The file contains a detailed memorandum, dated 
in April 2009, in which the RO adjudicator itemizes events 
and actions surrounding VA's attempts to locate any pertinent 
records and concludes with a formal finding that service 
records are unavailable.  The RO informed the Veteran of the 
unsuccessful efforts to find her service records.  Further, 
the RO has requested that the Veteran send any pertinent 
records, including, any additional service medical documents 
that she might have in her possession.  
 
VA provided the Veteran with compensation examinations in 
August 2001, February 2004, May 2006 and June 2009.

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating Claims

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

A.  Lumbar spine disability

The Veteran claims that her lumbar spine disability is more 
severe than indicated by the initial 10 percent evaluation. 

At the time the Veteran applied for service connection for a 
lumbar spine disability shortly after discharge in October 
2001, limitation of motion of the lumbar spine was rated 
under Diagnostic Code 5292.  Under Diagnostic Code 5292, 
slight limitation of motion warranted a 10 percent disability 
rating, moderate limitation of motion warranted a 20 percent 
disability rating, and severe limitation of motion warranted 
a 40 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The regulations used to evaluate diseases and injuries of the 
spine have changed, effective September 26, 2003.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5293)(2003); 38 C.F.R. § 
4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the Veteran. 
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); see also 38 C.F.R. § 
3.114.

Effective September 26, 2003, the Schedule for Rating 
Criteria mandated that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a 
General Rating Formula for Diseases and Injuries of the 
Spine.  This General Rating Formula assigns disability 
ratings with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by the residuals of the injury or disease.  Under 
this formula, a 20 percent disability rating is for 
assignment when there is forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or with a combined range of motion not greater than 120 
degrees or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 
40 percent disability rating is for assignment when forward 
flexion of the thoracolumbar spine is 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent disability rating is for assignment upon a showing 
of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and 
Injuries of the Spine specifies that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately evaluated 
under an appropriate Diagnostic Code.  Note (2) to the 
General Rating Formula explains that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability rating for a disability using the limitation of 
motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See 
Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The September 26, 2003 version of the rating criteria 
includes the same language from the previously revised 
regulation for rating intervertebral disc syndrome under the 
General Rating Formula for Diseases and Injuries of the Spine 
or otherwise based upon the frequency and severity of its 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Here, a review of the Veteran's claims folder shows that she 
was afforded three VA examinations in conjunction with her 
lumbar spine disability claim. 

The Veteran first underwent a VA examination in August 2001, 
just prior to her discharge from service.  In that 
examination report, the examiner reported that the Veteran 
had a range of motion of 100 degrees with flexion, 45 degrees 
with extension, 30 degrees with lateral side bending to the 
right and left.  The Veteran complained that she had low back 
pain when she increases her activity.  She reported that she 
experienced this pain several times of year, approximately 
three to four month intervals apart.  The Veteran did not 
report any neurologic, bowel or bladder dysfunction 
associated with her lumbar spine disability. 

In February 2004, the Veteran was afforded her second VA 
examination in conjunction with her claim.  The examination 
report shows that she had full range of motion of her back 
with approximately 95 degrees of flexion and 20 degrees of 
extension, and 30 degrees of right and left lateral bending.  
She had pain upon extension.  The Veteran reported that she 
experienced acute flare-ups of back pain approximately five 
times a year.  She denied any other symptoms as a result of 
her lumbar spine disability.  

The Veteran underwent the third VA examination in May 2006.  
In that examination report, the examiner reported that the 
Veteran had a range of motion from zero to 50 degrees without 
pain and from 50 to 70 degrees with pain.  She had extension 
to 20 degrees with pain and 30 degrees of lateral bending on 
the right and left sides.  She reported that she had no 
episodes that required physician prescribed bed rest in the 
last twelve month period.  The Veteran reported that she 
experienced increased flare ups with prolonged sitting and 
standing. 

Applying the rating criteria during the time period under 
consideration the record shows that the May 11, 2006 VA 
examination revealed findings that show the signs and 
symptoms of the Veteran's service-connected lumbar spine 
disability have grown worse in severity.  Thus, "staged 
ratings" are warranted, with a higher rating for the period 
from the date of the May 11, 2006 examination

The Board has considered the applicable criteria based on 
limitation of motion, both prior to and since the September 
26, 2003 revision to the regulations on orthopedic 
disabilities of the spine.  Under either versions of the 
Rating Schedule, an evaluation in excess of 10 percent is not 
warranted for the period prior to the May 2006 examination.  
The findings from the August 2001 and February 2004 
examination reports, when applied to the diagnostic criteria 
as discussed above, show that a 10 percent rating, and no 
higher, is warranted for that period.  These reports show 
that the Veteran's disability was at most characterized by a 
full range of motion of her back from -20 to 95 degrees, with 
pain on extension and 30 degrees of right and left lateral 
bending.  Considering the former version of the rating 
criteria, these findings do not show a "moderate" level of 
severity, as the Veteran consistently demonstrated almost 
full range of motion in her back.  Based on the revised 
version of the rating criteria, reports indicated forward 
flexion well above the minimum requirement for a 20 percent 
rating.  The 10 percent rating was based on the pain the 
Veteran experienced upon extension.  See DeLuca, 8 Vet. 
App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  Therefore, a 
higher disability rating under that either version of the 
Rating Schedule is not warranted prior to May 11, 2006.

The results of the May 2006 VA examination, however, showed 
evidence of a decline in the range of motion of the Veteran's 
lumbar spine.  As of May 11, 2006, the Veteran's range of 
motion was from zero to 50 degrees without pain and 30 
degrees of lateral bending on the right and left sides.  
Although the May 2006 examiner did not qualify the Veteran's 
disability as mild, moderate or severe, based on the fact 
that she had more than half of the total possible amount of 
mobility in forward flexion - her disability more likely 
reflects "moderate" symptoms under the former rating 
criteria.  Moreover, based on the revised criteria, the May 
2006 examination report indicated forward flexion more 
closely approximates the requirement for a 20 percent rating, 
i.e., of forward flexion not greater than 60 degrees.  Based 
on either versions of rating criteria, the findings from the 
May 2006 examination when applied to the criteria as 
discussed above closely approximate a rating of 20 percent.  
See 38 C.F.R. § 4.71a.  The Board, therefore, finds that a 
20 percent rating is warranted effective from the date of 
that examination (which is after the effective date of the 
revised rating criteria).  See Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999). 

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
prior to May 11, 2006, an evaluation in excess of 10 percent 
is not warranted, and that from that date, a rating of 
20 percent, and no more, is warranted. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).



B.  Irritable Bowel Syndrome

The Veteran claims that she is entitled to an initial 
compensable rating for service-connected IBS with GERD.

The Veteran's disability due to IBS has been assigned a 
noncompensable rating under a general set of criteria 
applicable to disorders of the digestive system found at 
38 C.F.R. § 4.114, Diagnostic Code 7319.  Under the criteria 
found at Diagnostic Code7319, a noncompensable rating is 
warranted when the symptoms are mild with disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
symptoms with frequent episodes of bowel disturbance with 
abdominal distress.  A higher disability rating of 30 percent 
is warranted for severe symptoms with diarrhea or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 

There is no diagnostic code dedicated to rating GERD. When an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's GERD disorder can also be rated by analogy to a 
hiatal hernia.  38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).  Under this Diagnostic Code, a 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health.  A higher, 60 percent, 
evaluation is warranted if there are more severe symptoms.  
38 C.F.R. § 4.114, Diagnostic Code 7346.  Where the Veteran 
does not meet the requirement for a compensable evaluation, 
then a zero percent evaluation shall be assigned.  38 C.F.R. 
§ 4.31. 

The Board also observes that ratings under diagnostic codes 
7301 to 7329 and 7345 to 7348 cannot be combined with each 
other.  38 C.F.R. § 4.114 (2009).   A single evaluation will 
be assigned under the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  Id.

The claims folder contains the reports from the most recent 
May 2006 VA examinations for digestive and gastroesophageal 
systems.  The examination reports in regard to IBS show that 
the Veteran complained of constipation with bowel movements 
occurring approximately once a week, diarrhea approximately 
every two months, some bloating on occasion, and episodes of 
nausea with her meals every two months.  She reported some 
abdominal pain and distress when these episodes occurred.  
She further reported that her symptoms were not as severe as 
they used to be because she has refined her diet.  On 
physical examination, the examiner observed that the Veteran 
had a normal state of nutrition and that her abdominal was 
soft and slightly tender to palpation in the right upper and 
left lower quadrants.  There were no signs of peritoneal, 
rebound tenderness or guarding.   

In regard to GERD symptoms, the May 2006 stomach examination 
report shows that the Veteran complained of heartburn and 
regurgitation occurring once a month.  She denied symptoms of 
vomiting and nausea.  The Veteran reported that she took 
over-the-counter medication to alleviate her symptoms.

These medical findings from the May 2006 examination do not 
warrant a compensable rating under either set of rating 
criteria.  The Veteran's disability is manifested by 
constipation, approximately six episodes of diarrhea a year 
with abdominal pain and distress, and heartburn and 
regurgitation approximately once a month.  Although the 
examiner did not characterize these symptoms as mild, 
moderate or severe, the Veteran only experiences an episode 
of diarrhea less regularly than once a month which would 
indicate only "mild" symptoms opposed to more frequent 
moderate symptoms.  Moreover, although the Veteran reported 
symptoms of pyrosis and regurgitation, these symptoms were 
not persistent in that they only occurred once a month.  
Further, the examiner observed that the Veteran was in good 
health with a normal nutritional state.  In short, the 
evidence establishes that the Veteran's IBS with GERD is not 
productive of more than mild impairment as reflected by the 
noncompensable rating criteria under Diagnostic Code 7319.  
See 38 C.F.R. § 4.114. 

The Board considered whether the case should be referred to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The Veteran has not, however, required frequent 
hospitalization for this service-connected disability and the 
manifestations of such are consistent with the assigned 
schedular evaluation.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd, 
9 Vet. App. at 95; Bagwell, 9 Vet. App. 337.

III.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
38 C.F.R. §§ 3.102 (2008).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

A.  Hemorrhoids

The Veteran claims that entitlement to service connection for 
hemorrhoids is warranted.  The Board agrees. 

A review of the Veteran's service treatment records shows 
that she complained of, and was treated for, hemorrhoids.  

In the May 2006 VA examination report, the examiner reported 
evidence of external hemorrhoids.  The Veteran reported a 
history of hemorrhoids ongoing since service.  When the 
examiner reviewed the Veteran's claims folder, he was unable 
to locate any treatment records pertaining to the Veteran's 
hemorrhoids.  However, based on the Veteran's subjective 
history and the findings from the physical examination, the 
examiner opined that the Veteran's hemorrhoids more likely 
than not had an onset during service.  

The Board notes that a review of the Veteran's service 
treatment records shows that she complained about hemorrhoids 
at least five times from January 1986 to December 1999.  All 
of those dates were during the Veteran's service.  From the 
May 2006 examiner's reasoning, it appears that he still would 
have concluded that the Veteran's current hemorrhoids had 
their onset in service if he had realized those  treatments 
for hemorrhoids was in service.

Hemorrhoids were shown during service and at present.  
Additionally, the Veteran has given a credible history of 
continuity of symptomatology.  Accordingly, service 
connection for hemorrhoids is granted.  

B.  Acute Muscle Tension Headaches

The Veteran claims that entitlement to service connection for 
headaches is warranted.  The Board agrees. 

A review of the Veteran's service treatment records shows 
that she complained of headaches throughout service.  See 
service treatment records dated August 1982, January 1987, 
November 1997, December 1999 and November 2000.   In the 
December 1999 treatment record, the Veteran was diagnosed 
with tension headaches.  A July 2001 report of medical 
assessment shows the Veteran reported a history of headaches.   

In an August 2001 VA examination, in lieu of a separation 
examination, the examiner diagnosed the Veteran with a 
history of tension headaches.  

The Veteran's post-service treatment records at Shaw Air 
Force Base also show the Veteran complained of severe 
headaches.  In a July 2003 treatment record, the Veteran 
reported that she had severe headache for five days but that 
it had resolved by the time of the appointment.  A December 
2003 treatment record shows a diagnosis for muscle tension 
headaches.  

The Veteran underwent another VA examination in May 2006.  On 
that examination report, the examiner noted the Veteran's 
history of tension-type headaches.  Based on the reported 
history, the examiner diagnosed the Veteran with tension-type 
headaches.  

In June 2009, the Veteran was afforded a third VA 
examination.  In that examination report, the examiner 
reported that he reviewed the Veteran's claims folder and 
noted that there was no pattern of recurrent headaches shown 
in the Veteran's service treatment records.  The Veteran 
reported that she occasionally experienced a headache upon 
waking in the morning and sometimes it began in the 
afternoon.  The examiner found that the Veteran described 
typical tension-type headaches, but the service treatment 
records did not substantiate a diagnosis of frequent or 
recurrent headaches while on active duty. 

Considering the claim for service connection for headaches in 
light of the record and the governing legal authority, the 
Board concludes that service connection is warranted.

Here, the Veteran's service treatment records show numerous 
complaints of headaches during service, and on two of those 
occasions, she was diagnosed with tension headaches.  
Although service treatment records are not replete with 
treatment for headaches, the Veteran's reported history that 
her headaches began, and were treated, in service and 
continued after service is competent evidence.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  
Additionally, the post-service medical records reflect 
continuity of headaches after her discharge from service and 
self-treatment with over-the-counter medication.  Both the 
August 2001 and May 2006 VA examiners diagnosed the Veteran 
with tension-type headaches by history of the Veteran's 
medical records. 

The Board acknowledges the June 2009 VA examiner's opinion 
that the Veteran's service treatment records do not 
substantiate a diagnosis of recurrent or frequent headaches.  
Although his opinion is a medical conclusion that the Board 
cannot ignore or disregard, the Board is not obligated to 
accept any physician's opinion.  See Willis v. Derwinski, 1 
Vet App. 66 (1991); Hayes v. Brow, 5 Vet App. 60, 69 (1993).  
Rather, the Board notes that the Veteran has been diagnosed 
with tension-type headaches during service and after service.  
Thus, the Board finds that the overall record tends to 
support a finding that the Veteran's current headaches are 
related to service.

The Board feels that remand for another opinion is not 
warranted as the totality of the evidence.  Based on the 
medical records that show the Veteran has complained of 
tension headaches during and since service, the nature of the 
disability, and affording her the benefit of the doubt on the 
question of in-service incurrence and medical nexus, the 
Board concludes that the criteria for service connection for 
headaches are met.  See 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

C.  Carpal Tunnel Syndrome

The Veteran claims that entitlement to service connection for 
carpal tunnel syndrome is warranted.  The Board disagrees, 
because the most current medical evidence does not establish 
a current diagnosis. 

A review of the Veteran's service treatment records shows 
that she complained of pain in her right hand prior to her 
discharge.  A June 2001 treatment record shows that the 
examiner noted the Veteran complained of a shooting pain in 
her right hand that increased in severity with typing.  The 
examiner diagnosed the Veteran with early onset of carpal 
tunnel syndrome in the right wrist.  

In January 2002, the Veteran underwent an electro myography 
of the right wrist.  The report from that test show that the 
Veteran had a normal median and ulnar nerve conduction study 
in the right wrist.  In a January 2004 VA examination report, 
the examiner found that the nerve conduction study showed 
normal median and ulnar nerve. 

A post-service treatment record from Shaw Air Force Base 
dated April 2004, shows that the Veteran again complained of 
pain in her right wrist.  The examiner reported that the 
Veteran had full range of motion without pain in the wrist.  
There was no evidence of swelling, but it was mildly tender 
to palpation on the dorsum of the wrist, lateral to the 
distal radius. The examiner found that there was positive 
evidence of Tinel's sign - irritated nerves.  The examiner 
diagnosed the Veteran with mild carpal tunnel syndrome, and 
she advised the Veteran to wear a wrist brace.  

The Veteran underwent another VA examination in May 2006.  In 
that examination report, the examiner noted that the findings 
from the January 2002 nerve conduction.  Upon physical 
examination, the examiner observed that the Veteran's tendon 
reflexes were symmetrical and there were no pathologic 
reflexes. 

In June 2009, the Veteran was afforded a third VA 
examination.  In that examination report, the examiner noted 
that the January 2002 nerve conduction study ruled out carpal 
tunnel syndrome.  The examiner also noted the more recent 
complaints of wrist pain by the Veteran.  On physical 
examination, the examiner observed that there was no evidence 
of muscle atrophy or weakness in the right upper extremity.   
The examiner reported that the sensory evaluation was normal 
and the tendon reflexes were 2+.  The examiner concluded that 
there was no clinical or electrical evidence of carpal tunnel 
syndrome in the right upper extremity that could be related 
to the Veteran's service.  

Based on a review of the evidence, the Board finds that 
service connection for carpal tunnel syndrome, right hand, 
must be denied.  The evidence of record does not contain a 
current diagnosis for carpal tunnel syndrome in the right 
hand.  See June 2009 VA examination report.  The Board notes 
that the Veteran's post-service medical records contain a 
diagnosis for mild carpal tunnel syndrome.  This diagnose was 
rendered without the findings from a diagnostic test.  In 
contrast, both the May 2006 and the June 2009 examiner based 
their diagnostic conclusion - no evidence of carpal tunnel 
syndrome - in part on the January 2002 electrical evidence 
that ruled out carpal tunnel syndrome.  Additionally, the 
June 2009 examiner based his impression from the clinical 
evaluation.  

VA laws and regulations, however, provide that there must be 
a current disability in order to warrant an award of service 
connection.  See Hickson, 12 Vet. App. at 253 (1999).  Here, 
the most recent June 2009 examination report did not revealed 
clinical or electrical findings that supported a diagnosis of 
carpal tunnel syndrome. The claim for service connection for 
carpal tunnel syndrome must be denied. 38 C.F.R. § 3.303.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar spine disability prior to May 10, 2006, is denied. 

Entitlement to an evaluation of 20 percent, and no higher, 
for lumbar spine disability since May 11, 2006, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 

Entitlement to an initial compensable rating for irritable 
bowel syndrome is denied. 

Entitlement to service connection for hemorrhoids is granted. 

Entitlement to service connection for acute muscle tension 
headaches is granted. 

Entitlement to service connection for carpal tunnel syndrome, 
right hand, is denied. 



____________________________________________
Alexandra P. Simpson 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


